Citation Nr: 0402417	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-05 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether it was proper to reduce the rating for service-
connected bilateral hearing loss from 30 percent to 20 
percent, including entitlement to a restoration of a 30 
percent disability evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from November 1942 to November 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Paul, Minnesota (RO) which reduced the 
veteran's evaluation for his bilateral hearing loss from 30 
percent disabling to 20 percent disabling.


FINDINGS OF FACT

1.  In an October 1999 rating decision, the RO increased the 
disability rating for the veteran's bilateral hearing loss 
from a 10 percent disability evaluation to a 30 percent 
disability evaluation, effective March 10, 1999.

2.  In an October 2002 rating decision, the RO reduced the 
disability evaluation for the veteran's bilateral hearing 
loss from 30 percent disabling to a 20 percent disability 
evaluation, effective from July 18, 2002.

3.  The evidence of record reflects an improvement in the 
veteran's bilateral hearing loss, as the veteran has Level VI 
hearing acuity in his right ear and Level IV hearing acuity 
in his left ear.


CONCLUSION OF LAW

The requirements for a reduction in the evaluation of 
bilateral hearing loss, from 30 percent disabling to a 20 
percent disability evaluation, have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§  3.105, 
3.344, 4.85, 4.86, Diagnostic Code 6100 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for his bilateral hearing loss, does not 
accurately reflect the severity of that disability.  
Specifically, the veteran asserts that his 30 percent 
disability evaluation should be restored because his hearing 
has not improved.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The October 2002 rating 
decision, the January 2003 Decision Review Officer decision, 
and the February 2003 statement of the case issued in 
connection with the appellant's appeal, as well as the August 
2002 letter to the veteran, have notified him of the evidence 
considered, the pertinent laws and regulations, and the 
reasons that his rating was reduced.  The RO indicated that 
it would review the information of record and determine what 
additional information is needed to process the veteran's 
claim.  In addition, the August 2002 letter from the RO and 
the February 2003 statement of the case included the criteria 
for evaluating his hearing loss and reducing a disability 
evaluation, as well as other regulations pertaining to his 
claim.  Likewise, the August 2002 letter to the veteran 
notified him of the provisions of the VCAA, the kind of 
information needed from him, and what he could do to help his 
claim, as well as the VA's responsibilities in obtaining 
evidence.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004).  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied and that the veteran has effectively waived 
any further notification under the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence VA would attempt to obtain).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, the veteran has 
been afforded a VA examination.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  

Historically, in September 2001, when the veteran's claim for 
increase was received at the RO, a 30 percent rating was in 
effect for bilateral hearing loss, effective from March 1999.  
In an October 2002 rating decision, rather than awarding the 
benefit sought, the RO reduced the rating for bilateral 
hearing loss from 30 percent disabling to 20 percent 
disabling.  The veteran was notified of that reduction by VA 
letter dated in October 2002.  The veteran disagreed with 
that decision and requested a Decision Review Officer to 
review his claim de novo.  In a January 2003 Decision Review 
Officer decision, the RO confirmed the reduction, and reduced 
the rating for bilateral hearing loss from 30 percent to 20 
percent, effective from July 18, 2002.  A statement of the 
case was issued in February 2003, and the veteran perfected 
his appeal.  Essentially, the veteran maintains that he 
currently has hearing loss, and he feels that the 30 percent 
rating was appropriate.  In the Statement of Accredited 
Representative in Appealed Case, the veteran's representative 
indicated that a restoration of the 30 percent disability 
evaluation would satisfy his appeal.

At the time that the veteran was awarded a 30 percent rating 
for bilateral hearing loss, effective from March 1999, the 
medical evidence revealed the following.  A September 1999 VA 
audiological examination report revealed an average pure tone 
threshold for the right ear of 64 decibels.  Speech 
recognition in the right ear was 70 percent.  For the left 
ear, the average pure tone threshold was 66 decibels, and 
speech recognition was 66 percent.  The examiner indicated 
that the veteran had moderate to moderately severe 
sensorineural hearing loss in both ears.  

Following the veteran's September 2001 claim for increase 
(that subsequently resulted in the rating reduction), the 
veteran was afforded a VA audiological examination in March 
2002.  At that time, the average pure tone threshold for the 
right ear was 71 decibels, and speech recognition was 72 
percent.  For the left ear, the average pure tone threshold 
was 68, and speech recognition was 78 percent.  The examiner 
indicated that the veteran had bilateral sloping moderate to 
severe sensorineural hearing impairment with mildly reduced 
word discrimination ability.  

VA medical records were associated with the veteran's claims 
file.  In September 2001, a VA audiological evaluation shows 
that the veteran's right ear pure tone thresholds were 65 
decibels at 500 Hertz, 70 decibels at 1000, 2000, and 3000 
Hertz, and 65 decibels at 4000 Hertz.  His left ear pure tone 
thresholds were 50 decibels at 500 Hertz, 70 decibels at 
1000, 2000, and 3000 Hertz, and 65 decibels at 4000 Hertz.  
The examining audiologist stated that the veteran had 
bilateral severe sensorineural impairment, but that word 
discrimination was within normal limits.  A July 2002 VA 
audiological evaluation indicates that the veteran's right 
ear pure tone thresholds were 45 decibels at 500 Hertz, 60 
decibels at 1000 Hertz, 70 decibels at 2000 Hertz, and 65 
decibels at 4000 Hertz.  His left ear pure tone thresholds 
were 45 decibels at 500 Hertz, 60 decibels at 1000 Hertz, 65 
decibels at 2000 Hertz, and 65 decibels at 4000 Hertz.  The 
examining audiologist indicates that the veteran's pure-tone 
thresholds were improved as compared to the September 2001 
audiometric testing, particularly at lower frequency ranges.  
Speech recognition data was unchanged.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2003).  Reexaminations disclosing 
improvement will warrant a rating reduction in the evaluation 
for disabilities that are in effect for less than five years.  
See 38 C.F.R. § 3.344(c).  

The veteran's bilateral hearing loss is evaluated by means of 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  
The rating schedule establishes auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiological examinations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometric test.  The vertical lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometric test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (1998-2002). 

In evaluating the medical evidence of record, the Board finds 
that the evidence at the time of the October 2002 rating 
reduction reflected an actual improvement in the veteran's 
bilateral hearing loss, such that a rating reduction from a 
30 percent disability evaluation to a 20 percent disability 
evaluation was warranted.  The Board points out that the 
March 2002 VA examination was full and complete, in that it 
contained current findings.  Specifically, the Board observes 
that the March 2002 VA examination report shows that the 
veteran had Level VI hearing acuity in the right ear and 
Level IV hearing acuity in the left ear under Table VI and a 
Level VI hearing acuity and Level V hearing acuity under 
Table VIa, as his right ear pure-tone threshold average was 
71 and his speech recognition score was 72 percent and his 
left ear pure-tone threshold average was 68 and his speech 
recognition score was 78 percent.  See 38 C.F.R. § 4.85.  
These designations result in a 20 percent disability 
evaluations under 38 C.F.R. § 4.85, Table VII.  Moreover, the 
July 2002 VA audiological report characterized the veteran's 
pure tone thresholds as improved and the September 2001 
audiological evaluation stated that the veteran's word 
discrimination ability was within normal limits.  As such, 
the audiological results at the March 2002 VA examination, 
when considered with the other medical evidence of record, is 
sufficient to demonstrate improvement.  Thus, the Board finds 
that there is sufficient medical evidence of record 
demonstrating that the veteran does not meet the criteria for 
a 30 percent disability evaluation under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

As this reduction did not change the veteran's combined 
disability evaluation, and the veteran is in receipt of a 
total rating for compensation purposes based upon individual 
unemployability which is unaffected by this decision, the 
requirements for due process, to include a rating proposing 
the reduction or discontinuance, were not required.  See 
38 C.F.R. § 3.105(e) (2003).

Therefore, the Board finds that the March 2002 VA examination 
discloses an actual change in disability such that a rating 
reduction was warranted.  Looking at the history of the 
veteran's bilateral hearing loss from the time the 30 percent 
disability rating was assigned, effective March 1999, the 
Board concludes that a preponderance of the evidence 
demonstrates actual improvement in the veteran's bilateral 
hearing loss and that a reduction of the 30 percent 
disability evaluation to a 20 percent disability evaluation 
is warranted.



ORDER

Restoration of a 30 percent disability evaluation for 
bilateral hearing loss is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



